internal_revenue_service number release date index number ----------------------- ----------------------- ------------------------------ in re ----------------------------------------------- ---------------------- ------------------------------------ department of the treasury washington dc person to contact -------------------- id no ------------- telephone number ------------------ refer reply to cc corp - plr-169182-03 date date legend distributing state a date ww xx yy zz ----------------------------------------------------------------------- ----------- ---------- -------------------------------------------------- ----------------------------------------------------------------- -------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------- -------------------------------------------------------------- ----------------------------------------- ------------------------------------------------------------------------------------ ------------------------------------------------------------------------- asset a asset b business a business b dear ------------- this letter responds to your date request for rulings submitted on behalf of distributing regarding certain federal_income_tax consequences of a proposed transaction additional information was received in later correspondence the information submitted in the date request and in the later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled corporations or of all three of the corporations see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly plr-169182-03 stock representing a 50-percent_or_greater_interest in the distributing_corporation or of either of the controlled corporations see sec_355 and sec_1_355-7t distributing was formed on date in state a distributing has one class of stock that is owned by a small_group of shareholders distributing’s business is comprised of several activities including ww xx yy and zz distributing has supplied financial information indicating that its business has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has indicated that it wants to develop two new businesses business a and business b by exploiting certain of its assets asset a and asset b distributing has represented that to preserve its current financing situation and to secure the financing for developing business a and business b they must be developed in entities that are not connected to distributing distributing therefore proposes the following transaction distributing will create controlled and controlled distributing will contribute asset a and asset b to controlled and controlled respectively in addition distributing will contribute some but not all of its current business activities to both controlled and controlled distributing has indicated that controlled and controlled will not be assuming any liabilities of distributing nor are the assets that distributing will contribute to controlled and controlled subject_to liabilities distributing will distribute all the stock of controlled and controlled to its shareholders in accordance with their pro_rata ownership of distributing in connection with these proposed transactions distributing has made the following representations a no part of the consideration distributed by distributing will be received by any shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b c d the five years of financial information submitted on behalf of distributing is representative of the corporation's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing controlled and controlled will each continue independently and with its separate employees the active_conduct of its share of the integrated activities of the business conducted by distributing the distribution of the stock of controlled and controlled is carried out for the following business_purpose to preserve distributing’s current financing and to obtain financing for business a and business b the distribution of the stock of plr-169182-03 controlled is motivated in whole or substantial part by this corporate business_purpose e f g h i j k l the transaction is not used principally as a device for the distribution of the earnings or profits of distributing or of either controlled or controlled distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled or controlled at the time of or subsequent to the distribution of the controlled corporations’ stock no two parties to the transactions are investment companies as defined in sec_368 and iv payments made in connection with all continuing transactions if any between distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the distributions are not part of a plan or series of related transactions within the meaning sec_1_355-7t pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing controlled or controlled including any predecessor or successor for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing entitled to vote or percent or more of the total value of shares of all classes of distributing that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of either controlled or controlled stock entitled to vote or percent or more of the total value of shares of all classes of either controlled or controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to plr-169182-03 distributions of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution based solely on the information submitted and the representations set forth above we rule as follows each of the transfers of the distributing assets to controlled and to controlled in exchange for all of their stock followed by the distribution of the stock of controlled and controlled to the shareholders of distributing will each constitute a reorganization within the meaning of sec_368 of the code distributing and controlled will be each a party to the reorganization within the meaning of sec_368 of the code distributing and controlled will also each be a party to the reorganization within the meaning of sec_368 b distributing will recognize no gain_or_loss on the transfer of the assets to controlled and controlled in exchange for the respective stock of controlled and controlled sec_361 neither controlled nor controlled will recognize gain_or_loss on its receipt of the transferred assets from distributing in exchange for its stock sec_1032 the basis of the assets received by controlled and controlled will be the same as the basis of the assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the assets transferred to controlled and controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon receipt of the stock of controlled and controlled sec_355 the aggregate basis of the distributing controlled and controlled stock in the hands of each shareholder will equal the aggregate basis of the distributing stock held immediately before the distribution allocated between the stock of distributing controlled and controlled in proportion to the relative fair_market_value of each immediately following the distribution sec_358 the holding_period of the controlled and controlled stock received by a distributing shareholder will include the holding_period of the distributing stock plr-169182-03 with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of exchange sec_1223 no gain_or_loss will be recognized by distributing on its distribution of all its controlled and controlled stock sec_361 a proper allocation of earnings_and_profits between distributing controlled and controlled will be made in accordance with sec_312 of the code and a of the income_tax regulations no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing_corporation or of any of the two controlled corporations or of all three of the corporations see sec_355 and sec_1_355-2 and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your taxpayer sincerely steven j hankin steven j hankin senior technical reviewer branch office of associate chief_counsel corporate
